Citation Nr: 1444359	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar spine injury to include degenerative arthritis of the spine.

2.  Entitlement to an increased disability rating for the service-connected bilateral hearing loss, initially rated as noncompensable from July 13, 2010, and rated as 30 percent disabling from August 27, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to March 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating; and, denied service connection for degenerative disc disease of the lumbar spine.  

In June 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The VLJ notified the appellant of the elements needed to substantiate his claim of service connection for a lumbar spine disability.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At his June 24, 2014 Personal Hearing before the undersigned Veterans Law Judge sitting at the RO and in a written statement dated the same, the Veteran withdrew from appellate status the issue of entitlement to an increased rating for the service-connected bilateral hearing loss, rated as noncompensable from July 13, 2010 and rated as 30 percent disabling from August 27, 2013. 

2.  The Veteran's degenerative arthritis of the lumbar spine is, as likely as not, related to the in-service lumbar spine injury.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to a compensable disability rating from July 13, 2010 and a disability rating in excess of 30 percent from August 27, 2013 for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Degenerative arthritis of the spine was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At the Veteran's June 2014 personal hearing, and before promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased disability rating for the service-connected bilateral hearing loss, rated as noncompensable from July 13, 2010, and rated as 30 percent disabling from August 27, 2013.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  As such, the Board does not have jurisdiction to review it and the claim for an increased rating for the service-connected bilateral hearing loss is dismissed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009);  Hickson v. West, 12 Vet.App. 247, 253 (1999);  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran's service treatment records (STRs) show that the Veteran "strained" his lower back in April 1954.  The Veteran was treated again for lower back strain in May 1954.  Although a low back disability is not noted on the Veteran's separation examination in March 1955, the Veteran nevertheless maintains that he has had back problems ever since the in-service injuries.  In essence, the Veteran reports that he has chronic back pain which becomes exacerbated during flare-ups when his back "goes out."  

A February 1961 quadrennial examination conducted during the Veteran's Reserve service reveals that the Veteran bruised his tail bone in an auto accident in June 1960.  No current back pain was noted on this examination report.  

February 2010 VA outpatient treatment records reveal the Veteran's current reports of back pain; and, document that the Veteran underwent a laminectomy of L4 & L5 in 1966 and underwent a fusion of L3-4 and L4-5 in 1969.  

The Veteran and VA attempted to obtain the surgical records from 1966 and 1969 but they have been destroyed.

At the Veteran's Travel Board hearing in June 2014, he testified that he initially injured his back in service when he twirled around to get off that portion of the carrier deck that raised up to take the airplanes to the flight deck.  The Veteran maintains that he felt his entire left side go out.  The Veteran testified that his back pain eventually eased and he did not have additional problems during active service.  

The Veteran testified that after service he had a flare-up of back pain when he would move improperly and his back would go out.  The Veteran testified that his back would go out every two to three years.  He would undergo two to three weeks of physical therapy each time.  Each time he would experience a flare-up, it was worse than before.  Eventually, the Veteran had surgery in 1966 and 1969.  

Regarding the 1960 automobile accident, the Veteran testified that it resulted in an exacerbation of the existing disability and was not a new injury.  The accident did not result in a permanent worsening of his already existing back condition.  

The Veteran also testified that during a VA examination in November 2012, he was reluctant to bend because of his fusion, but did so because the examiner indicated it was required.  The Veteran further testified that, he was back in physical therapy a few days later for eight visits as a result of a flare-up of back pain.  

Finally, the Veteran testified that he has had chronic back pain since service, but did not file a claim earlier or use VA facilities until the late 1990's because he felt that other veterans were more in need of benefits than he was.  

The VA treatment records and private treatment records dating back to 1998 support the Veteran's hearing testimony regarding a long history of back pain with flare-ups of back pain.  

Records obtained from Ortho Virginia show that the Veteran presented to Dr. B with paraspinal aching in his back in January 1998.  The assessment was left paraspinal low back pain, chronic nature.  He was treated again by Dr. B in July 1999 for back pain.  Dr. B opined that the Veteran's lumbar spine pain was probably on the basis of past fusion and ongoing osteoarthritic disease.  In August 1999, the Veteran presented with even more acute back discomfort. 

The Veteran presented to the emergency room in February 2003 with increased pain over the past six to seven weeks.  He denied any new injury and reported that he had multiple similar previous episodes which have responded well to physical therapy.  Notably, the report indicates that the Veteran had a 50-year history of back pain.  

A February 2003 VA consultation report notes that the Veteran was referred from the emergency room for a physical therapy evaluation.  He had an acute back strain triggered by bending over to tie his show.  He reported having several flare-ups in the past which responded well to physical therapy.  The report notes that the Veteran's 1966 and 1969 surgeries (fusion L3-L5 and laminectomy) took care of the radicular symptoms but the Veteran continued to have back pain intermittently since then.  On examination, the Veteran had acute severe muscle spasms.  

In June 2010, the Veteran presented to a physical therapist with back pain of two weeks duration.  X-rays revealed degenerative joint disease of the lumbar spine.

A VA examiner in April 2011 opined that the Veteran's low back strain was less likely as not caused by or a result of treatment for low back strain while on active duty.  The examiner reasoned that the Veteran did not have surgery on his back for 12 years following the initial injury in service.  The examiner also noted that the "physiological cause of back pain symptoms cannot be definitively established in up to 85 percent of patients," and, noted that considering the numerous risk factors that can cause low back pain and the long interval between the initial injury and treatment, it was less likely that his one-time episode of low back strain caused his current symptoms.  

The above medical opinion is not probative.  The examiner based his opinion on a "one-time episode of back pain," but as noted above, the Veteran has testified that he had numerous flare-ups of back pain between the initial injury in service and currently, including before and after his surgeries in the 1960's.  The Veteran is competent to report flare-ups of back pain and there is no reason to doubt the Veteran's credibility in this regard.  The examiner in April 2011 gave no consideration to the Veteran's reports of ongoing flare-ups of back pain since service.  

In January 2012, the Veteran reported to Dr. I of Ortho Virginia that he injured his back in service and has had back pain on and off ever since.  The Veteran again reported that he will have a severe flare-up of back pain after twisting incorrectly and this happens every two to three years.  Dr. I noted that their practice had treated the Veteran for low back pain in 2006.  The impression was degenerative disc disease.  The examiner indicated that the injury in 1954 certainly looked like it subsequently led to surgery in his lower back times two, and ultimately a fusion that certainly could cause early degenerative changes in the back which have persisted and he believed they were related to the in-service 1954 back injury.

In a July 2014 report, Dr. I indicated an impression of degenerative disease of the lumbar spine.  He noted the Veteran's past surgical history and treatment for flare-ups every two to three years.  The examiner opined that the Veteran's current medical condition of degenerative disc disease of the lumbar spine is at least as likely as not related to his military service.  Dr. I based his opinion on his review of the Veteran's medical history and records that the Veteran provided.  Dr. I opined that the injury in service in 1954 led to the degenerative disease which then subsequently led to the two surgeries; one in 1966 and one in 1969.  Because of his fusion, he has increased wear and tear of his back above this, and will have periodic episodes of back pain.  

The above opinion is probative because it is based on the Veteran's credible and competent reports of back pain ever since the 1954 injury as well as medical findings of chronic back pain, past surgical procedures, and degenerative disease of the lumbar spine.  

As noted above, the VA opinion of April 2011 did not consider the Veteran's competent and credible reports of back pain, and the lack of medical findings between the time of the Veteran's discharge in 1955 to the 1966 back surgery.  Significantly, the Veteran testified that he did seek medical care during that time period, but all of those old medical records have been destroyed.  The examiner's finding of a lengthy time period between service and the 1966 surgery does not mean that the Veteran's pain did not exist.

At the very least, the evidence is in equipoise as to whether the Veteran's current lumbar degenerative disease is related to the 1954 injury.  That is, there is evidence that supports the claim and evidence against the claim.  In such cases, where the evidence is so evenly balanced, any doubt is resolved in favor of the Veteran and service connection is warranted.  

In this case, the Veteran has competently and credibly reported that he first injured his back in service in 1954 and has been suffering from flare-ups of the same type and intensity as the original injury.  A private orthopedic clinic has records dating back to 1998 showing ongoing treatment for back pain every two to three years, as the Veteran has testified, and a physician has linked the Veteran's current disability to his in-service injury.  On this basis, service connection is warranted.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

The issue of entitlement to an increased disability rating for the bilateral hearing loss, rated as noncompensable from July 13, 2010 and rated as 30 percent disabling from August 27, 2013, is dismissed.  

Service connection for degenerative disease of the lumbar spine is granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


